Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 4/7/2022.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, and 11 is/are rejected under 35 U.S.C. 103 as obvious over Bressler et al. (US 2017/0313605).
Regarding claims 1-5, 7-8, and 11, Bressler teaches a method for aggregating solid particles in an aqueous fluid comprising treating said aqueous medium with an effective amount of a flocculant to aggregate said solid particles, wherein said flocculant is a polymerized protein (abstract, [0019], and [0037]-[0045]). Bressler teaches adding the flocculant to aggregate solid particles and separating aggregated solids/flocs via settling (gravity settling) ([0039]-[0045]).
Bressler teaches that polymerized protein can be albumin ([0019]) and that the source of the protein can be cattle ([0003] and [0014]). As such, one skilled in the art would recognize that albumin from cattle would be bovine serum albumin.  However, as Bressler does not explicitly teach bovine serum albumin, it could be argued that Bressler does not anticipate said limitation. It is Examiner’s position that one skilled in the art would have found it obvious for the albumin to be from bovine serum albumin as it is a known renewable source of albumin and one skilled in the art would have found it obvious to use the specific source of bovine serum albumin in light of Bressler teaching the use of albumin as a flocculant and cattle/bovine being a renewable source of said flocculant with a reasonable expectation of success. 
Bressler fails to teach the exact molecular weight used for the flocculant and as such fails to teach the flocculant having a molecular weight of 200-4000 kDa. However, Bressler recognizes that increasing the molecular weight of the flocculant allows for “larger and/or more stable flocs being formed” ([0037]). As such, Bressler recognizes that the molecular weight of the flocculant is a results effective variable. Results effective variables can be optimized (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.). As such, it would have been obvious to optimize the molecular weight of the flocculant in order to optimize the floc size and stability. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bressler et al. (US 2017/0313605) in view of Piazza et al. (US 2011/0042321).
Regarding claims 6, Bressler is silent on the use hemoglobin from chicken or turkeys as the polymerized protein. Since the prior art of Piazza teaches that hemoglobin from chickens can be used as a flocculant for treating similar wastewater streams ([0022]), it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the albumin of Bressler with the hemoglobin of Piazza as it is merely the selection of functionally equivalent renewable bio-flocculant recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so (see MPEP 2144.06 substituting equivalents known for the same purpose).

Response to Arguments
It is noted that there were no previous art rejections as the claims recited a non-hydrolyzed polymerized protein. Bressler teaches its protein is hydrolyzed and therefore could not be used as art against the previous set of claims. As the non-hydrolyzed limitation is deleted in the amended set of claims, the above rejection is applied. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777